Citation Nr: 1540465	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, to include a total rating based on individual unemployability due to the disorder.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1991.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

In response to his claim, the Veteran was provided a VA examinations in July 2012.  in April 2014.  Both of the examiners observed, and the other relevant of evidence of record demonstrates, that the Veteran has an ongoing history of poly-substance abuse.  The April 2014 VA examiner rendered diagnoses of PTSD, chronic; alcohol dependence; cannabis dependence; and cocaine dependence, in remission.  The April 2014 examiner then determined that the following symptoms were attributable to the Veteran's PTSD:  nightmares, hypervigilance, nervousness, anxiety, flashbacks, poor social relations, irritability, and angry outbursts.  However, the examiner later administered a clinical evaluation that revealed the presence of suspiciousness, panic attacks that occur weekly or less often, and difficulty in adapting to stressful circumstances, including work or a work-like setting, among other symptoms.  Further, in determining whether the Veteran's symptoms satisfy the diagnostic criteria for PTSD, the examiner indicated the presence of avoidance behavior, reckless or destructive behavior, and problems with concentration, among other symptoms.  The examiner provided no explanation as to why these additional symptoms were significant for clinical and/or diagnostic purposes, but were not attributable to the Veteran's PTSD.  Further, it is unclear whether these additional symptoms were considered as part of the examiner's determination as to the level of occupational and social impairment caused by the Veteran's service-connected PTSD.  Given the lack of clarity and the seemingly conflicting examination results, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Additionally, there remains an outstanding question as to whether the Veteran's history of poly-substance abuse is related to his service-connected PTSD.  Generally, service connection on a direct basis for substance abuse is precluded as a matter of law.  However, service connection can be granted for substance abuse when the evidence establishes that substance abuse is/was acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Board finds that a remand is also warranted in order to assess the relationship between the Veteran's poly-substance abuse and his service-connected PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be scheduled for a VA examination to determine the etiology of his substance abuse and the current degree of severity of his service-connected psychiatric disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's poly-substance abuse was caused or permanently worsened by his service-connected PTSD.  If not, the examiner should distinguish, to the extent possible, the manifestations of the PTSD from the poly-substance abuse.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should be requested to provide an opinion as to whether the service-connected psychiatric disability is sufficient by itself to render the Veteran unemployable.

A complete rationale for all opinions expressed must be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC must re-adjudicate the Veteran's claim.  If any benefit any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



